Name: Commission Regulation (EC) No 349/2001 of 21 February 2001 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91
 Type: Regulation
 Subject Matter: trade policy;  international trade;  America;  cultivation of agricultural land;  agricultural activity;  Europe
 Date Published: nan

 Avis juridique important|32001R0349Commission Regulation (EC) No 349/2001 of 21 February 2001 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91 Official Journal L 052 , 22/02/2001 P. 0014 - 0015Commission Regulation (EC) No 349/2001of 21 February 2001amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 2020/2000(2), and in particular Article 11(1) thereof,Whereas:(1) Article 11(1) of Regulation (EEC) No 2092/91 stipulates that products which are imported from a non-member country may be marketed only where they originate from a non-member country appearing in a list drawn up in accordance with the conditions laid down in Article 11(2) of Regulation (EEC) No 2092/91. Such a list has been laid down in the Annex to Commission Regulation (EEC) No 94/92(3), as last amended by Regulation (EC) No 2426/2000(4).(2) Hungary has requested the Commission to amend the terms of its inclusion in the list in order to permit the import of organically produced raw material. Hungary has submitted the information required pursuant to Article 2(5) of Regulation (EEC) No 94/92. The examination of the information submitted has led to the conclusion that the requirements are equivalent to those resulting from the Community legislation.(3) Argentina has provided the Commission with the requested assurances concerning production and inspection of livestock and livestock products. Therefore the deadline of inclusion expiring on 28 February 2001 should be prolonged for a further period in order to permit imports to continue.(4) The measures provided for in this Regulation are in accordance with the opinion of the Committee mentioned in Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 94/92 is amended as regards Argentina and Hungary as shown in the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 February 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 22.7.1991, p. 1.(2) OJ L 241, 26.9.2000, p. 39.(3) OJ L 11, 17.1.1992, p. 14.(4) OJ L 279, 1.11.2000, p. 19.ANNEXPoint 5 of the text referring to Argentina is replaced by the following text: "5. Duration of the inclusion: 30 June 2003."Point 2 of the text referring to Hungary is replaced by the following text: "2. Origin: Products of category 1(a) and organically produced ingredients in products of category 1(b) that have been produced in Hungary or have been imported into Hungary:- either from the European Community,- or from a non-member country in the framework of a regime which is recognised equivalent in accordance with the provisions of Article 11(1) of Regulation (EEC) No 2092/91."